Case 6:20-cv-00856-CEM-DCI Document 13 Filed 07/28/20 Page 1 of 2 PageID 32




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
                            Case No. 6:20-cv-00856-CEM-DCI

DELROY A. CHAMBERS, JR.,

       Plaintiff,

v.

SANNN INVESTMENTS, LLC,

      Defendant.
_______________________________/

                                NOTICE OF SETTLEMENT

       Plaintiff, Delroy A. Chambers, Jr., hereby gives notice to the Court that he and Defendant

have settled this matter. Plaintiff will file appropriate dismissal papers in accordance with the

terms of the settlement agreement.



                                                    Respectfully submitted,

                                                    Joshua A. Glickman, Esq.
                                                    Florida Bar No. 43994
                                                    josh@sjlawcollective.com
                                                    Shawn A. Heller, Esq.
                                                    Florida Bar No. 46346
                                                    shawn@sjlawcollective.com
                                                    Social Justice Law Collective, PL
                                                    974 Howard Ave.
                                                    Dunedin, FL 34698
                                                    (202) 709-5744
                                                    (866) 893-0416 (Fax)

                                                    Attorneys for the Plaintiff

                                                    By: s/ Joshua A. Glickman               .
                                                          Joshua A. Glickman, Esq.
Case 6:20-cv-00856-CEM-DCI Document 13 Filed 07/28/20 Page 2 of 2 PageID 33




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, on this 28th day of July, 2020, which will send a notice of

electronic filing to all attorneys of record.



                                                 By: s/ Joshua A. Glickman           .
                                                       Joshua A. Glickman, Esq.
